{¶ 1} This court issued its judgment in this cause on December 27, 2007. State v. Crager, 116 Ohio St.3d 369, 2007-Ohio-6840, 879 N.E.2d 745.
{¶ 2} On June 29, 2009, the Supreme Court of the United States vacated that judgment and remanded the cause to this court for further consideration in light of Melendez-Diaz v. Massachusetts (2009), 557 U.S. -, 129 S.Ct. 2527, 174 L.Ed.2d 314. Crager v. Ohio, — U.S. -, 129 S.Ct. 2856, 174 L.Ed.2d 598.
{¶ 3} Because the trial court has not had an opportunity to address the admissibility of the DNA evidence admitted at the trial in light of the holding in Melendez-Diaz v. Massachusetts, we sua sponte vacate the judgment of the trial court and remand the cause to the trial court for a new trial consistent with Melendez-Diaz v. Massachusetts.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, and Lanzinger, JJ., concur.
Cupp, J., not participating.